DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on November 17, 2021 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: On page 2, line 12, a claim number is recited. A claim number should not be included in the specification since claim numbers are subject to change during prosecution. This should be written out in full text instead, or deleted. .  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Bayer (6737129).
Bayer teaches a glazing comprising two spaced apart glass panes 2, a hollow outer spacer and inner spacer (figures 4 and 7 which contains multiple spacers), a primary sealant 9 and a secondary sealant 22. Refer to figures 1-7, along with the description of figures 1, 4 and 7 and claim 5. With regards to claim 9, the spacers have a first contact surface, a second contact surface and an interior wall wherein the contact surfaces contact the panes as shown in figures 1, 4 and 7. With regards to claim 10, it appears the angle at 10 in the figures is between 30 and 60 degrees and there are spaces (area between 10 and 11) between the spacers as shown in figures 4 and 7. With regards to claim 14, glazing’s are typically used in office buildings as seen in the high rise buildings in major cities. 
Claim(s) 1, 9 and 14 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by GB 2077834. 
          GB ‘834 teaches a glazing comprising two spaced apart glass panes 2, 3 a hollow outer spacer 4 and inner spacer 9, primary sealant 8 and a secondary sealant 6. Refer to figure 1. With regards to claim 9, the spacers have a first contact surface, a second contact surface and an interior wall wherein the contact surfaces contact the panes as shown in figure 1. With regards to claim 14, glazing’s are typically used in office buildings as seen in the high rise buildings in major cities. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al (2014/0247475) in view of either Bayer (6737129) or GB 2077834.
           Parker et al teaches glazing comprising two spaced apart glass panes 201, 210 a hollow spacer 510, primary sealant 215 and a secondary sealant 220. Refer to figures, 1C, 2A, 5A and 5B. Parker et al does fail to teach an inner spacer and an outer spacer (i.e. double spacers). 

            Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to Parker et al to use a double spacer system, as is taught to be known by both Bayer and GB ‘834, since this would add additional strength to the glazing and improve insulating properties as taught in GB ‘834 at page 1, column 1, lines 40-45. With regards to claims 3-5 and 11, Parker et al teaches a bus bar, wires and switchable functional element as shown in figures 1C, 2A, 2B, 3A, 4, 8, 9 and 11A. With regards to claims 6 and 16, it would be obvious to form the spacer of a polymer instead of metal since this would merely involve substituting one known material for another and plastic would have better insulating effects than metal. With regards to claim 7, GB ‘834 teaches desiccant can be included in the spacer and holes can be in the spacer so the desiccant can communicate with the air space. See 5 and 10 in the figure and page 1, column 1, lines 62 and 63 and page 1, column 2, lines 1-34. With regards to claim 8, it would be obvious to include a moisture proof barrier on the second spacer in order to keep moisture from entering the glazing. With regards to claims 9 and 10, see Bayer wherein it appears the angle at 10 in the figures is between 30 and 60 degrees and there are spaces (area between 10 and 11) between the spacers as shown in figures 4 and 7. With regards to claim 14, glazing’s are typically used in office buildings as seen in the high rise buildings in major cities. 
Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al (2014/0247475) in view of either Bayer (6737129) or GB 2077834 as s 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 14 and 16 above, and further in view of either Mamiya et al (2007/0077376) or Pellini et al (2015/0292258).
           The combination of the primary references teach the invention substantially as claimed except for the inner spacer having a smaller width than the outer spacer. 
           However, both Mamiya et al and Pellini et al teach that it is known to use an inner spacer that has a smaller with than the outer spacer. Refer to figures 4, 5, 6, 7 and 8 in Mamiya et al and figures 1a, 1b, 3b, 4b and 5 in Pellini et al. 
           Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to the combination of the primary references to use an inner spacer which has a smaller width than the outer spacer, as is taught to be known by both Mamiya et al and Pellini et al, since this would aid in providing a space to conceal something between the spacer and panes.       

       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493. The examiner can normally be reached Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        12/04/2021